Citation Nr: 1417821	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1949 to March 1953.  He was awarded various medals and ribbons to include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs Regional Office.

The case was brought before the Board in January and June 2013, at which time the claims were remanded for further development.  In March 2014 an expert medical opinion was requested regarding the etiology of the Veteran's hearing loss and tinnitus.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss and tinnitus are related to active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for hearing loss and tinnitus have been met.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran provided statements attesting to noise exposure in service including noise from the flight deck.  He has also stated that his tinnitus began in service.  See e.g., February 2010 statement.
The June 2010 VA examiner did not relate the Veteran's hearing loss and tinnitus to service as his MOS did not reveal any excessive noise exposure.  There were also no complaints of hearing loss or tinnitus in his service treatment records.  See also February and May 2013 addendum opinions.  The November 2013 VA examiner also noted there was no evidence of hearing loss in service.

The March 2014 examiner opined it was at least as likely as not the Veteran experienced acoustic trauma due to noise exposure while in service.  Accordingly, his hearing loss at least as likely as not had its onset in service or was otherwise related to service.  She opined his tinnitus was at least as likely as not related to noise exposure in service and caused or aggravated by his hearing loss.

At the very least, the Board finds the evidence is in equipoise.  The June 2010 and November 2013 VA examiners did not link the Veteran's hearing loss and tinnitus to service, based in part on the Veteran's MOS and the lack of evidence of hearing loss or tinnitus in his service treatment records.  However a March 2014 VA examiner determined the Veteran did have acoustic trauma in service and related his hearing loss and tinnitus to this.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


